Order filed December 8, 2022




                                      In The

         Eleventh Court of Appeals
                                    ___________

                               No. 11-22-00193-CR
                                    ___________
                  MICHAEL ROY VILLALBA, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

                     On Appeal from the 441st District Court
                            Midland County, Texas
                        Trial Court Cause No. CR56890

                                ORDER
      On December 2, 2022, counsel notified this court of the death of Appellant,
Michael Roy Villalba, and provided a verification of death from the Midland County
clerk. The death verification was also included in a supplemental clerk’s record filed
in this court. Appellant’s death deprives this court of jurisdiction. See Molitor v.
State, 862 S.W.2d 615 (Tex. Crim. App. 1993). If an appellant in a criminal case dies
after an appeal is perfected but before mandate has issued, the appeal must be
permanently abated. TEX. R. APP. P. 7.1(a)(2).
      Accordingly, this appeal is permanently abated.

December 8, 2022                                          PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.